Citation Nr: 0909477	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to recognition as the surviving spouse of the 
Veteran for purposes of Dependency Indemnity Compensation 
(DIC) benefits has been received.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from February 1941 to 
January 1946.  He died in May 1999.  The appellant is 
requesting recognition as his surviving spouse for the 
purposes of DIC benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 decision in which the 
RO denied the appellant's petition to reopen a claim for 
entitlement to recognition as the Veteran's surviving spouse.  
The appellant filed a notice of disagreement (NOD) in April 
2007, and the RO issued a statement of the case (SOC) in June 
2007.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in August 2007.

In January 2009, the appellant and her daughter testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  During 
the hearing, the appellant submitted additional evidence 
along with a waiver of her right to have this evidence 
initially considered by the RO.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).


FINDINGS OF FACT

1.  In an October 1999 decision, the RO denied the 
appellant's claim for recognition as the surviving spouse of 
the Veteran for purposes of DIC benefits.  Although notified 
of the denial, as the Board held in a September 2001 
decision, the appellant did not timely appeal of the denial.  

2.  No new evidence associated with the claims file since the 
October 1999 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
recognition as the surviving spouse of the Veteran for 
purposes of DIC benefits or raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1999 denial of recognition of the 
appellant as the surviving spouse of the Veteran for purposes 
of DIC benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  As evidence received since the RO's October 1999 denial 
is not new and material, the criteria for reopening the 
appellant's claim for recognition as the surviving spouse of 
the Veteran for purposes of DIC benefits are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

With respect to requests to reopen previously denied claims, 
a claimant must be notified of both what is needed to reopen 
the claim and what is needed to establish the underlying 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In pre-rating letters dated in February and September 2004, 
as well as in March, July and September 2005, the RO notified 
the appellant that her claim for recognition as the Veteran's 
spouse was previously denied because the Veteran had a prior, 
existing marriage at the time she married him and she was 
aware of this fact.  The March 2005 letter notified the 
appellant that new and material evidence to reopen the claim 
was needed and specifically advised her that the evidence 
could not be cumulative or redundant.  The letter also 
advised her that the evidence must be significant enough, by 
itself or in connection with evidence previously assembled, 
to fairly decide the merits of the claim.  A July 2005 letter 
also advised her that to qualify as material evidence, the 
additional information must bear directly and substantially 
upon the issue for consideration.  With regards to the 
definition of "material" evidence, these letters provided 
the former definition under 38 C.F.R. § 3.156(a), which was 
revised effective August 29, 2001, and is not applicable in 
this case.

A September 2005 letter also notified the appellant that new 
and material evidence was needed to reopen the claim and 
informed her of the revised definition of "material" 
evidence under 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Specifically, the letter advised the 
appellant that, in order to be considered material, the 
evidence must pertain to the reasons her claim was previously 
denied.  It also informed her that, in order to be considered 
new and material, the evidence would have to raise a 
reasonable possibility of substantiating the claim, and could 
not simply be repetitive or cumulative of the evidence of 
record at the time of the previous denial.  

The above-mentioned letters also provided notice to the 
appellant regarding what information and evidence was needed 
to be recognized as a surviving spouse of the Veteran, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The September 2004 and September 2005 
letters specifically informed the appellant to submit any 
evidence in her possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).

As the RO explained the type of evidence needed to establish 
recognition as the surviving spouse of the Veteran and 
explained what constitutes new and material, the above-
described notice meets Pelegrini and Kent content of notice 
requirements, as well as the VCAA's timing of notice 
requirement. 

While, in this case, the RO has not provided notice 
responsive to Hupp, on these facts, the lack of such notice 
is not shown to prejudice the appellant.  As indicated, 
above, the Hupp requirements pertain to a claim for DIC 
benefits, on the merits, whereas here, the Board (like the 
RO) declines to reopen a claim of entitlement to recognition 
as the Veteran's surviving spouse-a fundamental matter that 
must be resolved before reaching the merits of the DIC claim.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
marriage contracts; lay statements from the parties involved, 
their children, and friends; various documents listing the 
appellant as the Veteran's spouse; and the report of a 
December 1986 VA Field Examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the January 2009 Board hearing, along with various written 
statements provided by the appellant and by other individuals 
on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The term 'surviving spouse' is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of a veteran's death; and (2) who lived 
with a veteran continuously from the date of marriage to the 
date of a veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, a veteran without fault of the spouse; and 
(3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50.  For VA compensation purposes, the term 'marriage' 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).   

A marriage that is otherwise invalid under state law may be 
'deemed valid' for VA purposes if certain requirements are 
met.  38 U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52, 3.205(c).  
Where it is established that a claimant for gratuitous 
veterans' death benefits entered into a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with a 
veteran for one year or more immediately preceding a 
veteran's death, such marriage will be deemed to be valid.  
However, the purported marriage will only be deemed valid if 
no claim has been filed by a legal widow or widower of a 
veteran who is found to be entitled to such benefits.  No 
duplicate payments can be made.  38 U.S.C.A. 
§ 103(a).

The appellant's original claim for recognition as the 
Veteran's surviving spouse for purposes of DIC benefits was 
previously denied in an October 1999 RO decision.  That 
decision was based on lay statements, copies of marriage 
contracts, birth certificates, and the report of a December 
1986 VA Field Examination.  

The evidence of record in October 1999 showed that the 
Veteran married F.T. in August 1942.  Without first 
dissolving his marriage to F.T., the Veteran married the 
appellant in April 1973 and they had two children.  In 1985, 
the Veteran was awarded nonservice-connected pension 
benefits.  He claimed that F.T. was his legal spouse and 
dependent for purposes of receiving pension benefits.  
However, he also said he was living with the appellant.  In 
December 1986, the RO conducted a field examination to 
clarify the Veteran's marital status and living situation.  
The Veteran, his legal spouse (F.T.), and the appellant were 
all interviewed.  Each person acknowledged that the Veteran 
was legally married to F.T., and had two children with the 
appellant.  Each person also acknowledged that the Veteran 
spent time in and contributed money to both households.  When 
the appellant was asked whether F.T. was aware of her 
relationship with the Veteran, she stated:

Yes.  That [F.T.] is the legal wife of the 
[V]eteran.  When I started my relationship with 
the [V]eteran she at first did not know anything 
about it.  However, as time passed, she came to 
know about it she accepted the fact that I am the 
common-law wife of the [V]eteran.  I have met her 
personally many times and my children are known 
to her and they even go to her place ...

Prior to his death, the Veteran continued to claim F.T. as 
his legal spouse and dependent for purposes of receiving 
pension benefits.  A form letter received by the Philippine 
Veterans Affairs Office (PVAO) in October 1997 indicates that 
the appellant was named as the Veteran's beneficiary/widow, 
but this form was apparently filled out and signed by a PVAO 
officer and not the Veteran.  Regardless, the Veteran 
continued to claim that he was married to and living with 
F.T., as for example, on Financial Status Reports dated in 
November 1997, and Improved Pension Eligibility Verification 
Reports dated in January 1998 and January 1999.  

The Veteran died in May 1999.  Later that month, the 
appellant filed a claim for DIC benefits.  In a September 
1999 statement, she said she married the Veteran after she 
got pregnant in 1972 and that she was aware that he had a 
prior marriage at the time they were married.  She said she 
lived continuously with the Veteran until his death.

In June 1999, F.T. also filed a claim for DIC benefits, 
claiming she was the surviving spouse of the Veteran.

In the October 1999 decision, the RO determined that F.T. was 
the Veteran's surviving spouse for purposes of DIC benefits 
and not the appellant.  The RO based its determination on the 
fact that F.T. married the Veteran in August 1942 and there 
was no evidence that they dissolved the marriage prior to the 
Veteran's death.  Moreover, the RO noted that the separation 
between the Veteran and F.T. was fleeting and temporary and 
not the fault of F.T.  The RO determined that while the 
appellant lived with the Veteran from the date of their 
marriage to the date of his death and bore him two children, 
she was aware of an impediment to their marriage when she 
married the Veteran.  Therefore, the appellant's marriage to 
the Veteran could not be deemed a valid marriage for purposes 
of VA benefits.  The RO went on to point out that even 
assuming the appellant did not know of an impediment to her 
marriage to the Veteran, their marriage could not be deemed 
valid because there was a legal surviving spouse that was 
found to be entitled to gratuitous death benefits.  

The appellant was notified of the October 1999 denial of 
benefits and of her appellate rights in a letter dated that 
same month.  Because this was a contested claim, she was 
informed that she had 60 days to initiate an appeal.  She 
filed an NOD in February 2000, which was determined to be 
untimely.  She appealed the issue of timeliness of the NOD to 
the Board, claiming that she did not receive the October 1999 
letter notifying her of the RO's denial of her claim.  In a 
September 2001 decision, the Board determined that the 
February 2000 NOD was untimely.  Therefore, the RO's October 
1999 decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

The appellant sought to reopen her claim for recognition as 
the Veteran's spouse for purposes of DIC benefits in January 
2004.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim(s) 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the October 1999 RO denial.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the claims file since 
the RO's prior denial consists of lay statements from the 
appellant, her children, and friends (stating that the 
appellant and Veteran lived together as man and wife).  The 
appellant also submitted pictures of the Veteran with her and 
their children; copies of the Veteran's voter registration 
(listing the appellant as his spouse); and copies of her 
individual income tax returns (listing the Veteran as her 
spouse).

Essentially, through the various letters and statements, the 
appellant contends that she should be recognized as the 
Veteran's surviving spouse because they lived together for 
many years before his death, because she took care of him 
while he was sick, and because she bore the costs of his 
medical and funeral expenses.  She also claims that F.T. 
relinquished her duties and responsibilities as the Veteran's 
wife after he became ill.  She argues that F.T. should not 
have been awarded benefits because she did not help take care 
of the Veteran prior to his death.  The appellant has also 
stated, in September 2004 correspondence and during the 
January 2009 Board hearing, that she was not aware that the 
Veteran was already married when she married him in April 
1973.  

The Board finds that much of the additional evidence received 
is duplicative or cumulative of evidence of record at the 
time of the prior denial; this evidence is, by definition, 
not" new".  Moreover, to the extent that any additionally 
received evidence is "new" in the sense that it was not 
previously before agency decision makers, such evidence is 
not "material" for purposes of reopening the claim for 
recognition as the Veteran's surviving spouse.  

The basic facts pertinent to this matter are not in dispute.  
In August 1942, the Veteran married F.T. and they remained 
legally married up until his death in May 1999.  The Veteran 
also married the appellant in April 1973.  Upon his death the 
appellant and F.T. both filed claims for death benefits and 
it was determined that F.T. was the legal widow of the 
Veteran and entitled to death benefits.  Pursuant to 38 
U.S.C.A. 103(a), the appellant's marriage to the Veteran can 
only be deemed a valid marriage for VA purposes if no other 
claim has been filed by a legally entitled widow.  Thus, 
based on the evidence of record in October 1999, the 
appellant's claim for DIC benefits lacked legal merit.

While new evidence shows that the appellant and the Veteran 
lived together for many years prior to his death, had 
children together, and held themselves out to the community 
as husband and wife, none of the evidence reflects any 
additional information to alter the prior determination 
denying the appellant recognition as the Veteran's surviving 
spouse for DIC purposes.  Although the appellant now says 
that she was not aware that the Veteran was already married 
when she married him in April 1973 (a somewhat incredulous 
contention given her previous statements), this is immaterial 
to her claim.  As the RO explained in the October 1999 
decision, even if, as she alleges, he was not aware of an 
impediment to her marriage to the Veteran, her marriage 
cannot be deemed valid because a claim was filed by the 
Veteran's legal widow, who was entitled to death benefits.  
As mentioned, duplicate payments cannot be made.  The only 
evidence that would be material to the appellant's claim 
would be evidence that the Veteran and F.T. legally dissolved 
their marriage prior to his death in May 1999 or that their 
marriage was otherwise invalid.  None of the evidence 
received brings into question the legal validity of the 
Veteran's marriage to F.T.  

While the Board is sympathetic to the appellant's claim and 
acknowledges that the evidence does support that she and the 
Veteran lived together for many years, raised a family 
together, and that she loved and took care of him prior to 
his death, on the current record, the Board is simply without 
legal authority to reopen, much less to grant, her claim.  
The legal authority setting forth eligibility requirements 
for recognition as a surviving spouse for purposes of DIC 
benefits is clear and specific, and the Board is bound by 
such authority.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for recognition as 
the surviving spouse of the Veteran has not been received.  
As such, the requirements for reopening are not met, and the 
October 1999 RO decision that denied the appellant 
recognition as the surviving spouse of the Veteran remains 
final.  As the appellant has not fulfilled her threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for recognition as the surviving 
spouse of the Veteran for purposes of DIC benefits is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


